JACOBS, Circuit Judge,
concurring:
I agree with the Court’s opinion concerning the value of the shares of Tilden stock. I also agree that, because of “the practical abilities and limitations of juries,” see Ross v. Bernhard, 396 U.S. 531, 538, 90 S.Ct. 733, 738, 24 L.Ed.2d 729 (1970), the trial court rather than the jury should determine the reasonable attorney’s fees owing under the contract in this case. I concur separately because, in my view, the only limitation on the practical ability of the jury to decide *1317reasonable attorney’s fees in this case is that jurors cannot be expected to look behind the curtain of a case presented to them on the merits in order to decide the reasonable compensation of counsel. For jurors, the attorney’s fee issue will almost always be a different and disconcerting way of looking at the merits. Prevailing counsel should not have to disclose to the jury the need for in limine motions, the protective efforts employed in discovery, the pursuit of settlement, or the toil and calculation required to build a case that may have been promoted to the same jury as simple or self-evident. For these reasons, I agree that the amount of attorney’s fees reasonably incurred in a case tried to a jury cannot practically be decided by the jury and therefore presents an equitable question.
The Court’s opinion proceeds along broader lines, however, and can be construed to foreclose a jury trial concerning attorney’s fees in other circumstances as well. Yet, as the Court’s opinion states, a lawyer’s fee claim against the lawyer’s client is undoubtedly a jury question. See Simler v. Conner, 372 U.S. 221, 83 S.Ct. 609, 9 L.Ed.2d 691 (1963). I think that the logic of Simler may require a jury trial in other kinds of freestanding claims for attorney’s fees as well.
This appeal does not require us to decide the availability of a jury trial for fees where all of the other aspects of the same case are disposed of by motion or by another jury, or where a claimant seeks contractual indemnification for fees incurred in a separate litigation against a third party. Compare F.H. Krear & Co. v. Nineteen Named Trustees, 776 F.2d 1563, 1564 (2d Cir.1985) (per curiam) (stating in dicta: “[W]e call the district court’s attention to the proposition that the parties have a right to a jury trial on the fees issue provided that such a trial is properly demanded and the right not waived”) and A. Kush & Associates v. American States Insurance Co., 927 F.2d 929, 933-34 (7th Cir.1991) (affirming jury’s dollar award of reasonable attorney’s fees) with Cheek v. McGowan Elec. Supply Co., 511 So.2d 977 (Fla.1987) (“[Contractually authorized attorney’s fees.... [are] ancillary to the claim for damages.... [and are] not part of the substantive claim ...”).